Case 1:19-cv-02173-CJN Document 29 Filed 08/14/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

DONALD J. TRUMP,
Plaintiff,
Vv. Civil Action No. 1:19-cv-02173 (CJN}
COMMITTEE ON WAYS AND MEANS,
UNITED STATES HOUSE OF
REPRESENTATIVES, et al.,

Defendants.

 

 

ORDER ADOPTING PROPOSED BRIEFING SCHEDULE
Plaintiff Donald J. Trump and Defendants Letitia James, Attorney General of New York
State, and Michael R. Schmidt, Commissioner of the New York State Department of Taxation
and Finance (collectively, “New York Defendants”) have filed a Joint Stipulation requesting that
the Court adopt a revised briefing schedule. Dkt. 28.! Following a review of the Joint
Stipulation and the entire record, the Joint Stipulation is hereby adopted, and it is therefore
ORDERED that:

(1) Mr. Trump shall file his Amended Complaint on or before August 19, 2019;

(2) the New York Defendants shall file their new Motion to Dismiss for Lack of
Personal Jurisdiction and/or Improper Venue on or before August 29, 2019;

(3) Mr. Trump shall file his Opposition to the New York Defendants’ Motion to
Dismiss on or before September 9, 2019;

(4) the New York Defendants shall file their Reply in support of their Motion to
Dismiss on or before September 13, 2019; and

 

' Defendant Committee on Ways and Means, U.S. House of Representatives took no position on
the Joint Stipulation. Jd. at 2 n.*.
Case 1:19-cv-02173-CJN Document 29 Filed 08/14/19 Page 2 of 2

(5) a hearing on the Motion is set for September 18, 2019, at 10 AM in
Courtroom 19.

The remainder of the Court’s August 1, 2019 Order, Dkt. 25, remains in effect and is
repeated below:

It is further ORDERED that, during the pendency of the New York Defendants’ Motion
and for a period of one week from the Court’s decision on that Motion, the New York
Defendants shall not deliver to the Committee any information concerning Mr. Trump that may
be requested by Chairman Neal under the TRUST Act.

It is further ORDERED that, during the pendency of the New York Defendants’ Motion
and for a period of one week from the Court’s decision on that Motion, should Chairman Neal
make a request to the Commissioner under the TRUST Act for information concerning Mr.
Trump, the New York Defendants shall promptly notify the Court and Mr. Trump of that request.

For the avoidance of any doubt, nothing in this Order limits the New York Defendants or
Mr. Trump from making any arguments or filings concerning the New York Defendants’ Motion
to Dismiss, and nothing in this Order limits Mr. Trump’s ability to seek further or additional
relief following the Court’s decision on the New York Defendants’ Motion.

It is so ORDERED.

[

DATE: August 14, 2019 th MM,

CARL J. MICHOLS ==

United States District Judge
